 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                          Case No.: 3:19-cv-00162-MMD-WGC
     JOHN EDWARD JACKSON,
 4                                                                           Order
             Plaintiff
 5                                                                  Re: ECF Nos. 117, 119
     v.
 6
     COUNTY OF WASHOE
 7
             Defendants
 8

 9

10         On March 18, 2020, Plaintiff filed a Motion for Trial by Certification or in the

11 Alternative Motion for Summary Judgment. (ECF No. 117.) Plaintiff's filing states that the

12 defense cannot rebut his evidence, but Plaintiff's filing and affidavit focus on the alleged taking

13 of an address book, which is not a claim proceeding in this action. There is a brief mention of the

14 claim proceeding in this action based on the alleged refusal to allow Plaintiff to send out a patent

15 application to the United States Patent and Trademark Office, but this does not satisfy the other

16 requirements of Rule 56. A party moving for summary judgment must demonstrate there is no

17 genuine dispute as to any material fact so that the party is entitled to judgment as a matter of law.

18 Fed. R. Civ. P. 56(a). A party asserting this is the case must support that assertion by citing to

19 particular materials in the record. Fed. R. Civ. P. 56(c)(1)(A). Under Local Rule 56-1, a motion

20 for summary judgment must include a concise statement setting forth each fact material to the

21 disposition of the motion that the party claims is or is not genuinely in issue, cite the particular

22 portions of the pleading, affidavit, deposition, discovery response or other evidence on which the

23 party relies.
 1         Plaintiff has not complied with these rules, and his motion is mainly directed toward

 2 allegations that are not pending before the court. Therefore, Plaintiff's motion (ECF No. 117) is

 3 DENIED WITHOUT PREJUDICE.

 4          Plaintiff also filed a Motion for Default Judgment. (ECF No. 119.) He states that the

 5 Defendant did not file a response to his motion at ECF No. 113. DEC No. 113 is Plaintiff's

 6 "Motion to Object to Settlement Agreement" where he airs his disagreements with an apparent

 7 effort by Defendant to resolve this matter. A lack of response to this motion is not a basis for

 8 entering default judgment. Federal Rule of Civil Procedure 55 governs the entry of default and

 9 default judgment. The Clerk of Court enters default when a party against whom a judgment is

10 sought has failed to plead or otherwise appear. Then, if the claim is for a sum certain the clerk

11 must enter judgment for that amount. Otherwise, the court must enter default judgment. This is

12 not a case where the Defendant failed to plead or otherwise appear. To the contrary, the

13 Defendant in this case has appeared and filed numerous filings, including motions to dismiss.

14 Therefore, plaintiff's motion for default judgment (ECF No. 119) is DENIED.

15

16 IT IS SO ORDERED.

17 Dated: March 24, 2020

18                                                           _________________________________
                                                             William G. Cobb
19                                                           United States Magistrate Judge

20

21

22

23



                                                     2
